Name: 2013/263/EU: Council Decision of 13Ã May 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Russian Federation on drug precursors
 Type: Decision
 Subject Matter: criminal law;  trade policy;  health;  chemistry;  Europe;  international affairs;  European construction
 Date Published: 2013-06-06

 6.6.2013 EN Official Journal of the European Union L 154/5 COUNCIL DECISION of 13 May 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Russian Federation on drug precursors (2013/263/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union and the Russian Federation should strengthen their cooperation to prevent diversion of drug precursors from the legal trade, in order to counter the illicit manufacture of narcotic drugs and psychotropic substances. (2) On 23 March 2009, the Council authorised the Commission to open negotiations with the Russian Federation for an Agreement between the European Union and the Russian Federation on drug precursors (the Agreement). The negotiations were conducted by the Commission within the framework of the negotiating directives adopted by the Council and were successfully concluded. (3) The Agreement should ensure full respect of fundamental rights, in particular a high level of protection for the processing and transfer of personal data between its Parties. (4) The Agreement should be signed on behalf of the European Union, subject to the conclusion of the said Agreement, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Russian Federation on drug precursors (the Agreement) is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Commission, assisted by representatives of the Member States, shall represent the Union on the Joint Follow-up Expert Group set up under Article 9 of the Agreement. This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) The text of the Agreement will be published together with the decision on its conclusion.